 

Exhibit 10.2

 

 

VOTING AND UNDERTAKING AGREEMENT 

 

This Voting and Undertaking Agreement (this “Agreement”), dated as of November
10, 2014, is by and between Ormat Technologies, Inc., a Delaware corporation
("OTI"), and FIMI ENRG, Limited Partnership, an Israeli limited partnership, and
FIMI ENRG, L.P., a Delaware limited partnership (the “Shareholder”), a holder of
ordinary shares, par value NIS 1.0 per ordinary share (the "OIL Ordinary
Shares") of Ormat Industries Ltd., an Israeli company (“OIL”). Certain other
capitalized terms used in this Agreement are defined below or in Article IV.

 

RECITALS 

 

A.      Concurrently with the execution of this Agreement, OIL, OTI and Ormat
Systems Ltd., an Israeli company ("OSIL") are entering into a Share Exchange
Agreement and Plan of Merger of even date herewith, a copy of which is attached
hereto as Exhibit A (the “Share Exchange Agreement”);

 

B.     In connection with the Share Exchange Agreement, on November 9, 2014, OIL
and OSIL have obtained a ruling from the Israel Tax Authority (as may be amended
from time to time, the "Israeli Tax Ruling");     

 

C.      As of the date hereof, Shareholder is the record owner and beneficial
owner of, and has the sole right to vote and dispose of or cause to be voted or
disposed of, with respect to, in the aggregate, such number of OIL Ordinary
Shares, as is indicated on the signature page of this Agreement; and

 

D.      As a condition and inducement to its willingness to enter into the Share
Exchange Agreement, OTI has required that the Shareholder enter into this
Agreement and the Voting Neutralization Agreement (together, the "Voting
Agreements"). In addition, the Shareholder understands and acknowledges that OTI
is entitled to rely on (i) the truth and accuracy of the Shareholder’s
representations contained herein and (ii) the Shareholder’s performance of the
obligations set forth herein.

 

NOW, THEREFORE, intending to be legally bound hereby, in consideration of the
premises and the covenants and agreements set forth in this Agreement, and other
good and valuable consideration the parties hereto hereby agree as follows:

 

I.     AGREEMENT TO VOTE

 

1.1     Voting Agreement. (a) Shareholder hereby covenants and agrees that,
prior to the Expiration Date, at any meeting (whether annual or special and
whether or not an adjourned or postponed meeting) of the stockholders of OIL,
however called, Shareholder will appear at the meeting or otherwise cause the
Shares to be counted as present thereat for purposes of establishing a quorum
and to vote or cause the Shares to be voted (i) in favor of (A) the approval and
adoption of the Share Exchange Agreement and (B) the approval of the Share
Exchange and the other transactions contemplated thereunder and (ii) against any
resolution that would preclude fulfillment of a condition precedent under the
Share Exchange Agreement to OIL’s, OTI's or OSIL's obligation to consummate the
Share Exchange or the other transactions contemplated thereunder.

 

(b) Prior to the Expiration Date, Shareholder will not enter into any agreement
or understanding with any person to vote or give instructions in any manner
inconsistent with any provision of this Section 1.1.

 

 
 

--------------------------------------------------------------------------------

 

 

1.2     Irrevocable Proxy. Shareholder hereby irrevocably grants to and appoints
Isaac Angel, Doron Blachar and Etty Rosner, in their respective capacities as
officers of OTI, and any individual who shall hereafter succeed to any such
office of OTI, and each of them individually, as Shareholder’ proxy and
attorney-in-fact (with full power of substitution), for and in the name, place
and stead of Shareholder, to represent, vote and otherwise act (by voting at any
meeting of stockholders of OIL) with respect to the Shares owned or held by
Shareholder regarding the matters referred to in Section 1.1(a) hereof until the
Expiration Date, to the same extent and with the same effect as Shareholder
might or could do under applicable law, rules and regulations. The proxy granted
pursuant to this Section 1.2 is coupled with an interest and shall be
irrevocable until the Expiration Date. Shareholder will take such further action
and will execute such other instruments as may be reasonably necessary to
effectuate the intent of this proxy. Shareholder hereby revokes any and all
previous proxies or powers of attorney granted with respect to any of the Shares
that may have heretofore been appointed or granted with respect to the maters
referred to in Section 1.1(a) hereof and no subsequent proxy (whether revocable
or irrevocable) or power of attorney shall be given by Shareholder.

 

1.3     Transfer and Other Restrictions. (a) From and after the date hereof
until the termination of this Agreement, Shareholder agrees not to, directly or
indirectly:

 

(i) grant any proxy, power of attorney, deposit any Shares into a voting trust
or enter into a voting agreement or arrangement with respect to the Shares in
any manner inconsistent with any provision of Section 1.1; or

 

(ii) take any other action that would make any representation or warranty of
Shareholder contained herein untrue or incorrect or, except as permitted by the
Share Exchange Agreement, have the effect of preventing or disabling Shareholder
from performing its obligations under this Agreement.

 

(b) To the extent that Shareholder is, as of the date hereof or becomes, prior
to the Expiration Date, party to a contract or agreement that requires
Shareholder to Transfer any Shares to another person or entity, Shareholder will
not effect any such Transfer unless, prior to such Transfer, Shareholder causes
the transferee to be bound by and to execute an agreement in the form of this
Agreement with OTI with respect to the Shares to be Transferred.

 

(c) Shareholder agrees with, and covenants to, OTI that Shareholder will not
request that OIL register the transfer (book-entry or otherwise) of any
certificate or uncertificated interest representing any Shares, unless such
transfer complies with Section 1.3(b).

 

II.     REPRESENTATIONS, WARRANTIES AND COVENANTS OF SHAREHOLDER

 

Except as expressly set forth in the applicable section of Schedule 2 hereto,
Shareholder hereby represents, warrants and covenants to OTI as follows:

 

2.1     Authority, Enforceability. Shareholder has the legal capacity and the
power and authority to enter into, execute, deliver and perform Shareholder’s
obligations under this Agreement and to make the representations, warranties and
covenants made by Shareholder herein. This Agreement has been duly executed and
delivered by Shareholder and constitutes a valid and binding obligation of
Shareholder, enforceable against Shareholder in accordance with its terms,
except to the extent that its enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar Law affecting the
enforcement of creditors’ rights generally and by general equitable principles.

 

 
2 

--------------------------------------------------------------------------------

 

 

2.2     No Conflicts, No Defaults And Consents. The execution and delivery of
this Agreement by Shareholder does not, and the performance of this Agreement by
Shareholder will not: (i) conflict with or violate any order, decree or judgment
applicable to Shareholder or by which Shareholder or any of Shareholder’s
properties, including the Shares, is bound or affected, (ii) conflict with or
violate any agreement to which Shareholder is a party or is subject, including,
without limitation, any voting agreement or voting trust, (iii) result in any
breach of or constitute a default (with notice or lapse of time, or both) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any Security Interest in or to the
Shares, pursuant to any Contract to which Shareholder is a party or by which
Shareholder or any of the Shares is bound or affected, (iv) require Shareholder
to make any filing with or give any notice to, or obtain any approval, consent,
ratification, waiver or other authorization from, any Person or any Governmental
Authority in connection with the execution and delivery of this Agreement or the
consummation or performance of the transactions contemplated hereby, except for
filings with the Israel Securities Authority or Tel Aviv Stock Exchange and
required disclosures in connection with this Agreement and the transactions
contemplated hereby, (v) constitute a violation of any Law applicable to
Shareholder, or (vi) render any state takeover statute or similar statute or
regulation applicable to the Share Exchange or any of the other Transactions.

 

2.3     Shares Owned; Voting Power. As of the date hereof, Shareholder is the
record owner and beneficial owner, with respect to, in the aggregate, such
number of OIL Ordinary Shares, as is indicated on the signature page of this
Agreement, and does not beneficially own or otherwise have the power to direct
the voting with respect to, any shares of capital stock of OIL, other than such
Shares. Shareholder has the sole voting power and sole power to issue
instructions with respect to the matters set forth in this Agreement, sole power
of disposition with respect to the dispositions contemplated by this Agreement
and sole power to agree to all of the matters set forth in this Agreement, in
each case, with respect to all of the Shares, with no material limitations,
qualifications or restrictions on such rights, subject only to applicable
securities laws and the terms of this Agreement. Except as may be deemed by
virtue of its ownership of the OIL Ordinary Shares (which is being disclaimed),
Shareholder is not the beneficial owner of any OTI shares of common stock.

 

2.4     Accuracy of Representations; Reliance. The representations and
warranties contained in this Agreement are accurate in all respects as of the
date of this Agreement and will be accurate in all respects at all times through
the Expiration Date. Shareholder understands and acknowledges that each of OIL,
OTI and OSIL is entering into the Share Exchange Agreement in reliance upon
Shareholder’s execution, delivery and performance of this Agreement.

 

2.5     Further Assurances. Shareholder agrees to execute and deliver any
additional documents reasonably necessary or desirable, to carry out the
purposes and intent of this Agreement.

 

2.6     Stockholder Capacity. Shareholder enters into this Agreement solely in
its capacity as the record and beneficial owner of the Shares. Nothing contained
in this Agreement will limit the rights and obligations of Shareholder, any
affiliates, directors, officers or other Representatives of Shareholder, OIL or
OTI in his or her capacity as a director or officer of Shareholder, OIL or OTI,
and the agreements set forth herein will in no way restrict any director or
officer of Shareholder, OIL or OTI in the exercise of his or her fiduciary
duties as a director or officer thereof.

 

2.7     Limited Proxy. Shareholder will retain at all times the right to vote
the Shares, in Shareholder’ sole discretion, on all matters other than those set
forth in Section 1.1, which are at any time or from time to time presented to
OIL’s Stockholders generally.

 

2.8     Notification of Acquisition of Shares. Shareholder hereby agrees to
promptly notify OTI and OIL in writing of the number of any additional shares of
OTI common stock or OIL Ordinary Shares or other shares of capital stock of OIL
or OTI acquired by Shareholder or of which Shareholder becomes the beneficial
owner, if any, after the date hereof and before the Expiration Date.

 

 
3 

--------------------------------------------------------------------------------

 

 

2.9     Additional Agreements. Shareholder hereby agrees, prior to the
Expiration Date, not to take any action that would make any representation or
warranty of Shareholder contained herein untrue or incorrect in any material
respect or would reasonably be expected to have the effect of preventing,
impeding or interfering with or adversely affecting the performance by
Shareholder of its obligations under or contemplated by this Agreement.

 

2.10     Tax Ruling Undertaking. Shareholder hereby irrevocably undertakes to be
bound by and to comply in all respects, commencing on the Tax Effective Time,
with the terms and conditions of the Israeli Tax Ruling applicable to the
Shareholder. Without derogating from the generality of the foregoing,
Shareholder undertakes, as promptly as practicable, and in any event, no later
than (i) two (2) Business Days prior to the Closing Date, to Transfer and
deposit the Shares with an Israeli escrow agent acceptable to the ITA or
reasonably acceptable to OTI (the "Escrow Agent") pursuant to an Escrow
Agreement, substantially in the form of Exhibit B hereto, by and among
Shareholder, Bronicki, OTI and the Escrow Agent (the "Escrow Agreement"), and
(ii) the Tax Effective Time, sign and deliver its counter signature of the
Israeli Tax Ruling to OTI (with the express permission and authority, to deliver
it to the ITA.

 

III.     MISCELLANEOUS

 

3.1     Severability. The Parties agree that (a) the provisions of this
Agreement will be severable in the event that for any reason whatsoever any of
the provisions hereof are invalid, void or otherwise unenforceable, (b) any such
invalid, void or otherwise unenforceable provisions will be replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable, and (c) the
remaining provisions will remain valid and enforceable to the fullest extent
permitted by applicable Law.

 

3.2     Amendments and Waivers. (a) This Agreement may be amended and any
provision of this Agreement may be waived, provided that any such amendment or
waiver will be binding upon a Party only if such amendment or waiver is set
forth in a writing executed by such Party. No course of dealing between or among
any Persons having any interest in this Agreement will be deemed effective to
modify, amend or discharge any part of this Agreement or any rights or
obligations of any Party under or by reason of this Agreement.

 

(b) No delay or failure in exercising any right, power or remedy hereunder will
affect or operate as a waiver thereof; nor will any single or partial exercise
thereof or any abandonment or discontinuance of steps to enforce such a right,
power or remedy preclude any further exercise thereof or of any other right,
power or remedy. The rights and remedies hereunder are cumulative and not
exclusive of any rights or remedies that any Party hereto would otherwise have.
Any waiver, permit, consent or approval of any kind or character of any breach
or default under this Agreement or any such waiver of any provision of this
Agreement must satisfy the conditions set forth in Section 3.2(a) and will be
effective only to the extent in such writing specifically set forth.

 

3.3     No Third-Party Beneficiaries. This Agreement is solely for the benefit
of the Parties and does not confer on third parties any remedy, claim,
reimbursement, claim of action or other right in addition to those existing
without reference to this Agreement.

 

 
4 

--------------------------------------------------------------------------------

 

 

3.4     Entire Agreement. The Voting Agreements constitute the entire agreement
between the Parties with respect to the subject matter hereof and thereof and
will supersede all prior negotiations, agreements and understandings of the
Parties of any nature, whether oral or written, with respect to such subject
matter.

 

3.5     Assignment. Other than as expressly provided herein, no Party may assign
its rights or delegate its duties under this Agreement without the written
consent of the other Parties. Except as provided in the preceding sentence, any
attempted assignment or delegation will be void.

 

3.6     Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)     The validity, interpretation and enforcement of this Agreement will be
governed by the Laws of the State of Delaware, without regard to the conflict of
law principles thereof that would result in the application of the Laws of
another jurisdiction; provided, however, that (i) matters involving the internal
corporate affairs of OIL or OSIL shall be governed by the laws of the State of
Israel and (ii) provisions relating to the Court Approval or the Merger that are
required under Israeli law to be governed by Israeli law will be so governed.

 

(b)      By execution and delivery of this Agreement, each Party irrevocably (i)
submits and consents to the personal jurisdiction of the state and federal
courts of the State of Delaware for itself and in respect of its property in the
event that any dispute arises out of this Agreement or any of the transactions
contemplated by this Agreement, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, and (iii) agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated hereunder in any other court.
Each of the Parties irrevocably and unconditionally waives (and agrees not to
plead or claim) any objection to the laying of venue of any dispute arising out
of this Agreement or any of the transactions contemplated hereunder in the state
and federal courts of the State of Delaware, or that any such dispute brought in
any such court has been brought in an inconvenient or improper forum. The
Parties further agree that the mailing by certified or registered mail, return
receipt requested, of any process required by any such court will constitute
valid and lawful service of process against them, without necessity for service
by any other means provided by statute or rule of court.

 

(c)      EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 3.6(c).

 

 
5 

--------------------------------------------------------------------------------

 

 

3.7          Notices. All notices, requests, permissions, waivers and other
communications hereunder will be in writing and will be deemed to have been duly
given (a) five Business Days following sending by registered or certified mail,
postage prepaid, (b) when sent, if sent by facsimile or email, provided that the
facsimile or email transmission is promptly confirmed by telephone, (c) when
delivered, if delivered personally to the intended recipient, and (d) one
Business Day following sending by overnight delivery via a national courier
service and, in each case, addressed to a Party at the following address for
such Party:

 

If to OTI:

 

Ormat Technologies, Inc.                    

6225 Neil Road

Reno, NV 89511-1136

Attn: Isaac Angel

Facsimile: +1 (775) 356-9039


with required copies to (which will not constitute notice):

 

Chadbourne & Parke LLP
1200 New Hampshire Avenue N.W.

Washington, DC 20036

Attn: Noam Ayali, Esq.

Facsimile: +1 (202) 974-5602

Email: NAyali@chadbourne.com

 


Chadbourne & Parke LLP
1301 Avenue of the Americas
New York, NY 10019-6022

Attn: Charles E. Hord, Esq.

Facsimile: +1 (212) 541-5369

Email: CHord@chadbourne.com

 

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attn: William Aaronson, Esq.

Facsimile: 212 450-5397

E-mail: william.aaronson@davispolk.com

 

 

If to Shareholder:

 

FIMI ENRG, Limited Partnership, an Israeli limited partnership and FIMI ENRG,
L.P., a Delaware limited partnership

c/o FIMI IV 2007 Ltd.

98 Yigal Alon Street

Facsimile: +972 (03) 565-2245

 

 
6 

--------------------------------------------------------------------------------

 


with required copies to (which will not constitute notice):

 

Naschitz Brandes Amir & Co.

5 Tuval Street

Tel-Aviv, Israel 6789717

Attn: Sharon Amir

Facsimile: +972 (03) 623-5106

Email: samir@nblaw.com

 

 

or to such other address(es) as will be furnished in writing by any such Party
to the other Party in accordance with the provisions of this Section 3.7.

 

3.8     Specific Performance. The Parties hereby acknowledge and agree that the
failure of any Party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to the
consummation of the Transactions, will cause irreparable injury to the other
Parties for which damages, even if available, will not be an adequate remedy.
Accordingly, each Party hereby consents to the issuance of injunctive relief by
any court of competent jurisdiction to compel performance of such Party’s
obligations and to the granting by any court of the remedy of specific
performance of its obligations hereunder.

 

3.9     Counterparts. This Agreement may be executed in multiple counterparts
(any one of which need not contain the signatures of more than one Party), each
of which will be deemed to be an original but all of which taken together will
constitute one and the same agreement. This Agreement, and any amendments
hereto, to the extent signed and delivered by means of a facsimile machine or
other electronic transmission, will be treated in all manner and respects as an
original agreement and will be considered to have the same binding legal effects
as if it were the original signed version thereof delivered in person. At the
request of any Party, the other Party will re-execute original forms thereof and
deliver them to the requesting Party. No Party will raise the use of a facsimile
machine or other electronic means to deliver a signature or the fact that any
signature was transmitted or communicated through the use of facsimile machine
or other electronic means as a defense to the formation of a Contract and each
such Party forever waives any such defense.

 

3.10     Interpretation. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be a substantive part of
or to affect the meaning or interpretation of this Agreement. The use of the
words “include” or “including” in this Agreement will be by way of example
rather than by limitation. The use of the words “or,” “either” or “any” will not
be exclusive. The Parties have participated collectively in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties hereto, and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 

3.11     Termination. This Agreement will be terminated and will be of no
further force and effect upon the Expiration Date, except that (i) Section 2.5
and this Article III will survive any termination and (ii) if the Share Exchange
Effective Time occurs, the Shareholder's undertakings under Section 2.10 shall
continue in full force and effect.

 

3.12     Fees And Expenses. All costs and expenses incurred in connection with
this Agreement will be paid by the Party incurring such expenses.

 

3.13     Nonsurvival Of Representations And Warranties. None of the
representations and warranties in this Agreement or in any exhibit, instrument
or other document delivered pursuant to this Agreement will survive the
Expiration Date; provided, however, that the termination of this Agreement will
not relieve any Party from any liability for any breach of representations and
warranties in this Agreement that has occurred prior to the termination of this
Agreement as provided for in Section 4.11.

 

 
7 

--------------------------------------------------------------------------------

 

 

3.14     Legends. If not in book-entry form, any stock certificates representing
the OTI Common Stock will at the request of OTI reflect this Agreement.

 

IV.      DEFINITIONS

 

Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Share Exchange Agreement. For purposes of this
Agreement, the following terms, when utilized in a capitalized form, will have
the following meanings:

 

“Beneficially own” or “beneficial ownership” or “beneficially owned,” with
respect to any securities, means having “beneficial ownership” of such
securities as determined pursuant to Rule 13d-3 under the Exchange Act,
including pursuant to any Contract. A “beneficial owner” is a Person who
beneficially owns securities.

 

“Expiration Date” means the earliest to occur of (a) the Share Exchange
Effective Time, (b) the termination of the Share Exchange Agreement in
accordance with its terms, and (c) 11:59 pm (IL time) on December 31, 2014 if
the Tax Effective Time shall have not occurred until then.

 

“Parties” means Shareholder and OTI.

 

"Shareholder Rights Agreement" means the Shareholders Agreement, dated March,
2012, by and between Shareholder and Bronicki as shall be amended effective as
of the Closing by the Amended and Restated Shareholders Agreement, dated
November 10, 2014, a true and correct copy of which has been provided to OTI.

 

“Shares” means all issued and outstanding OIL Ordinary Shares beneficially owned
by Shareholder on the date hereof and any such shares Shareholder becomes the
record or beneficial owner of after the execution of this Agreement and prior to
the Expiration Date to the same extent as if they constituted Shares on the date
hereof.

 

"Tax Effective Time" means the later of the dates on which the OTI Stockholder
Approval and the Section 350 Voting Approval (for the OIL shareholders) are
obtained.

 

“Transfer” with respect to any security means to directly or indirectly (a)
sell, pledge, encumber, transfer or dispose of, or grant an option with respect
to, such security or any interest in such security or (b) enter into an
agreement or commitment providing for the sale, pledge, encumbrance, transfer or
disposition of, or grant of an option with respect to, such security or any
interest therein.

 

[Signature Page Follows]

 

 
8 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

 

ORMAT TECHNOLOGIES, INC.

 

 

 

 

 

  By: /s/ Doron Blachar / Isaac Angel             Name: Doron Blachar / Isaac
Angel          

 

Title:

Chief Financial Officer / Chief Executive Officer

 

                          FIMI ENRG, LIMITED PARTNERSHIP             By: FIMI IV
2007 LTD., its General Partner       /s/ Beck Gillon     Name: Beck Gillon      
      Title: Director                             FIMI ENRG L.P.             By:
FIMI IV 2007 LTD., its General Partner       /s/ Beck Gillon     Name: Beck
Gillon             Title: Director                       Shares beneficially
owned:               28,218,049 OIL Ordinary Shares (excluding any shares that
may be beneficially held by virtue of the Shareholder Rights Agreement)

 

 

To the fullest extent required under the Shareholder Rights Agreement, the
undersigned consents to the execution and performance of this Agreement by
Shareholder:

 

BRONICKI INVESTMENTS LTD.             By: /s/ Y. Bronicki            

Name:

Yehudit Bronicki

 

 

 

 

 

 

Title:

Director

 

 

 

[Signature Page to the FIMI Voting and Undertaking Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

Share Exchange Agreement and Plan of Merger

 

 

[Omitted. See Exhibit 2 to this Form 8-K.]

 

 

 
 

--------------------------------------------------------------------------------

 

  

Exhibit B

 

Form of Escrow Agreement

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit B to Voting Agreement
Form of Escrow Agreement

 

This Escrow Agreement, dated as of [●], 2015 (this “Escrow Agreement” or this
"Agreement"), is entered into by and among (i) Ormat Technologies, Inc., a
Delaware corporation (“OTI”); (ii) those holders of ordinary shares, par value
NIS 1.0 per ordinary share (the “OIL Ordinary Shares”), of Ormat Industries
Ltd., an Israeli company (“OIL”), listed on Annex A attached hereto (the "OIL
Shares"); and (iii) [●], as the escrow agent (the “Escrow Agent”). Terms
capitalized but not defined herein shall have the meaning ascribed to them in
the Share Exchange Agreement (as defined below). For purposes hereof, "Bronicki
Shareholder" means the Bronicki Investments Ltd., "FIMI Shareholder" means FIMI
ENRG, Limited Partnership, an Israeli limited partnership, and FIMI ENRG, L.P.,
a Delaware limited partnership and "Shareholders" means the Bronicki Shareholder
and the FIMI Shareholder.

 

WHEREAS, on November 10, 2014, (i) OIL, OTI and Ormat Systems Ltd., an Israeli
company ("OSIL"), have entered into a Share Exchange Agreement and Plan of
Merger, a copy of which is attached hereto as Exhibit A (as may be amended from
time to time, the “Share Exchange Agreement”) and (ii) OTI and the Shareholders
entered into (A) the Voting and Undertaking Agreements, copies of which are
attached hereto as Exhibits B1 and B2 (the "Voting Agreements") and (B) the
Voting Neutralization Agreements, copies of which are attached hereto as
Exhibits C1 and C2 (the "Voting Neutralization Agreements" and, together with
the Voting Agreement, the "Shareholders Voting Agreements");

 

WHEREAS, pursuant to the Voting Agreements, the OIL Shares held by the
Shareholders immediately prior to the date hereof (the "Shares") will be
deposited in escrow in accordance with this Agreement on the date hereof;

 

WHEREAS, pursuant to the Share Exchange Agreement, the Shares will be exchanged
for that number of shares of OTI Common Stock set forth in Annex A (the
“Consideration Shares”);

 

WHEREAS, in connection with the Share Exchange Agreement, on November 9, 2014,
OIL and OSIL have obtained a ruling from the Israel Tax Authority (as may be
amended from time to time, the "Israeli Tax Ruling"); and

 

WHEREAS, the parties wish that the Escrow Agent shall act as the escrow agent
with respect to the requirements of the Tax Ordinance and the Israeli Tax
Ruling.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.

APPOINTMENT OF ESCROW AGENT; ESCROW DEPOSITS

 

 

1.1.

Appointment of Escrow Agent. Each of OTI and the Shareholders hereby appoints
the Escrow Agent as escrow agent, and the Escrow Agent hereby agrees to assume
and perform the duties of the escrow agent pursuant to this Escrow Agreement.

 

 

1.2.

The Escrow Deposit

 

 

1.2.1.

On the date hereof, Shareholders have caused the Shares to be transferred to the
separate securities accounts of the Escrow Agent set forth in Annex C attached
hereto (together with any dividends thereon, the "Escrow Deposit").

 

 

1.2.2.

The parties acknowledge that once the Consideration Shares are issued pursuant
to the Share Exchange Agreement and remitted to the Escrow Deposit in accordance
with its terms, such Consideration Shares (including any dividends thereon)
shall be considered part of the Escrow Deposit.

 

 
 

--------------------------------------------------------------------------------

 

 

 

1.3.

Compliance with Israeli Tax Ruling. The Escrow Agent shall act with respect to
the Escrow Deposit in accordance with the provisions of the Israeli Tax Ruling
and shall hold the Consideration Shares in trust for the benefit of the
Shareholders, all pursuant to the Israeli Tax Ruling, and the Escrow Agent is
hereby irrevocably instructed to perform such actions as required to allow
Shareholders to comply with the provisions of the Israeli Tax Ruling. Without
derogating from the generality of the foregoing, the Escrow Agent acknowledges
that:

 

 

1.3.1

Unless approved by OTI by a majority of the directors not affiliated or
associated with a Shareholder (as evidenced by a written notice of OTI), such
Shareholder is not allowed to sell more than 10% of the number of Consideration
Shares (the "Shareholder's Maximum Number") set forth next to its name in Annex
A during the period terminating on December 31, 2016; provided, however, that
with the written consent of the other Shareholder, a Shareholder may sell more
than the Shareholder's Maximum Number as long as the aggregate number of shares
sold by all Shareholders does not exceed 10% of the number of Consideration
Shares of all such Shareholders collectively; and

 

 

1.3.3

From the Tax Effective Time (as defined in the Voting Agreements) and until the
end of the period set forth in the Israeli Tax Ruling (the "Dividend Restriction
Period"), any dividends which will be distributed to the Shareholders with
respect to the Consideration Shares shall be treated in accordance with the
Israeli Tax Ruling and following the withholding of taxes, distributed to the
Shareholders.

 

Notwithstanding anything to the contrary herein, to the extent that the Escrow
Agent is not certain as to the compliance of any proposed action with the
Israeli Tax Ruling, it may take such action upon the prior written confirmation
of the Shareholders and OTI.

 

 

1.4.

Withholding Tax and Reporting. The Escrow Agent agrees to comply with all
applicable requirements under applicable tax laws (including the Israeli Tax
Ruling) and, to the extent requested by Shareholder, to file the appropriate tax
information with the relevant Governmental Authorities and remit withholding
tax, if applicable, to such Governmental Authorities with respect to the Escrow
Deposit.

 

 

1.5.

Voting.

 

Subject to the Shareholder Voting Agreements (for as long as any is applicable),
the Shareholders shall have the full discretion and right to the exercise any
and all of the voting rights pertaining to the Consideration Shares (and any
stock dividend thereon), and the Escrow Agent shall establish the Shareholders
as the recipient for all proxy voting materials for their Consideration Shares
and vote the Consideration Shares solely in accordance with the written
instructions of the Shareholders.

 

 

1.6.

Release of the Escrow Deposit.

 

For the avoidance of doubt, subject to (i) Sections 1.3 – 1.5, (ii) the
Shareholders Voting Agreements (for as long as any is applicable), the Escrow
Agent may take the following actions:

 

 

1.6.1.

Dividends – Distribute dividends to the Shareholders; and

 

 
-2-

--------------------------------------------------------------------------------

 

 

 

1.6.2.

Transfer and Sale of Consideration Shares – Transfer and/or sell the
Consideration Shares in accordance with the Shareholder's instructions.

 

 

1.7.

Termination.

 

 

1.7.1.

This Escrow Agreement shall terminate immediately following the earlier of (i)
termination of the Share Exchange Agreement in accordance with its terms, (ii)
the release of all of the Consideration Shares to the Shareholders in accordance
with this Agreement, and (iii) the Dividend Restriction Period (unless, prior
thereto, all of the Consideration Shares have been released to the Shareholders
or sold in accordance with this Agreement), and this Escrow Agreement shall be
of no further force and effect, except that the provisions of Section 3 hereof
shall survive termination.

 

 

1.7.2.

Notwithstanding the foregoing, it is hereby agreed between OTI and the
Shareholders that the Consideration Shares will be released to Shareholders
promptly after the end of the Share Restriction Period; at which time OTI and
Shareholders shall implement a reasonable alternative mechanism to ensure the
deposit of dividends with the Escrow Agent during the Dividend Restriction
Period. For this purpose, the “Share Restrictions Period” means the period
terminating on December 31, 2016.

 

2.

DUTIES OF THE ESCROW AGENT

 

 

2.1.

Scope of Responsibility. The Escrow Agent, by executing this Escrow Agreement,
agrees to hold and distribute the Escrow Deposit in accordance with the terms of
this Escrow Agreement. Notwithstanding any provision to the contrary, the Escrow
Agent is obligated only to perform the duties specifically set forth in this
Escrow Agreement. The Escrow Agent will not be responsible or liable for the
failure of any other party to perform in accordance with this Escrow Agreement.
The Escrow Agent shall neither be responsible for, nor chargeable with,
knowledge of the terms and conditions of any other agreement (including the
Share Exchange Agreement, other than specific references to certain sections),
instrument, or document other than this Escrow Agreement and the Israeli Tax
Ruling, whether or not an original or a copy of such agreement has been provided
to the Escrow Agent, except with respect to the definitions or terms used herein
and defined in the Share Exchange Agreement; and the Escrow Agent shall have no
duty to know or inquire as to the performance or nonperformance of any provision
of any such agreement, instrument, or document. This Escrow Agreement sets forth
all matters pertinent to the Escrow contemplated hereunder, and no additional
obligations of the Escrow Agent shall be inferred or implied from the terms of
this Escrow Agreement or any other agreement.

 

 

2.2.

Attorneys and Agents. The Escrow Agent shall be entitled to rely on and shall
not be liable for any action taken or omitted to be taken by the Escrow Agent in
accordance with the advice of counsel or other professionals retained or
consulted by the Escrow Agent. The Escrow Agent shall be reimbursed as set forth
herein for any and all reasonable properly documented expenses (fees and “out-of
pocket” expenses) paid and/or reimbursed to such counsel and/or professionals.
The Escrow Agent may perform any and all of its duties through its agents,
representatives, attorneys, custodians, and/or nominees, provided that the
Escrow Agent shall remain fully responsible for its obligations hereunder.

 

 

2.3.

Reliance. The Escrow Agent shall not be liable for any action taken or not taken
by it in accordance with the joint written consent of the Shareholders (or their
respective agents, representatives, successors, or assigns) and OTI. The Escrow
Agent shall not be liable for acting or refraining from acting upon any notice,
request, consent, direction, requisition, certificate, order, affidavit, letter,
or other paper or document believed by it to be genuine and correct and to have
been signed or sent by the proper person or persons, without further inquiry
into the person’s or persons’ authority.

 

 
-3-

--------------------------------------------------------------------------------

 

 

 

2.4.

No Financial Obligation. No provision of this Escrow Agreement shall require the
Escrow Agent to risk or advance its own funds or otherwise incur any financial
liability or potential financial liability in the performance of its duties or
the exercise of its rights under this Escrow Agreement.

 

3.

PROVISIONS CONCERNING THE ESCROW AGENT

 

 

3.1.

Indemnification. OTI and its respective successors and assigns shall indemnify,
defend and hold harmless the Escrow Agent from and against any and all loss,
liability, cost, damage and expense, including, without limitation, reasonable
attorneys’ fees and expenses or other professional fees and expenses (together,
"Losses") which the Escrow Agent may suffer or incur by reason of any action,
claim or proceeding brought against the Escrow Agent, arising out of or relating
in any way to this Escrow Agreement or any transaction to which this Escrow
Agreement relates, unless such Losses are due to the bad faith, willful
misconduct or negligence of the Escrow Agent or the breach of this Escrow
Agreement by the Escrow Agent. The provisions of this Section 3.1 shall survive
the resignation or removal of the Escrow Agent and the termination of this
Escrow Agreement. Notwithstanding the foregoing, it is hereby agreed, solely as
between OTI and the Shareholders, that in case that Losses that are
indemnifiable by OTI hereunder arose from a breach of a Shareholder, OTI may
seek contribution against the breaching Shareholder.

 

Limitation of Liability. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN
FINALLY ADJUDICATED TO HAVE RESULTED FROM THE ESCROW AGENT’S BAD FAITH,
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT LIMITATION LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

 

Disagreements. If any conflict, disagreement or dispute arises between, among,
or involving any of the Shareholders and/or OTI concerning the meaning or
validity of any provision hereunder or concerning any other matter relating to
this Escrow Agreement or the Escrow Agent is in doubt as to the action to be
taken hereunder, the Escrow Agent is authorized to retain the then Escrow
Deposit (the “Escrow Property”) until the Escrow Agent (i) receives a final
decision of the applicable courts or arbitrator (a “Final Decision”), (ii)
receives a written agreement executed by OTI and the Shareholders, directing
delivery of any of the Escrow Property, in which event the Escrow Agent shall be
authorized to act in accordance with the Final Decision or any such agreement,
or (iii) files an interpleader action in any court of competent jurisdiction,
and upon the filing thereof, the Escrow Agent shall be relieved of all liability
as to the Escrow Property and shall be entitled to recover reasonable, and
properly documented, attorneys’ fees, expenses and other costs incurred in
commencing and maintaining any such interpleader action. The Escrow Agent shall
be entitled to act on a Final Decision or any such agreement without further
question, inquiry, or consent.

 

 
-4-

--------------------------------------------------------------------------------

 

 

 

3.2.

Resignation or Removal. The Escrow Agent may resign by furnishing written notice
of its resignation to OTI and the Shareholders. OTI and the Shareholders may
remove the Escrow Agent by furnishing to the Escrow Agent a written notice of
OTI and both of the Shareholders notifying the Escrow Agent of its removal along
with payment of all fees and expenses to which the Escrow Agent is entitled
through the date of termination. Such resignation or removal, as the case may
be, shall be effective thirty (30) days after the delivery of such notice or
upon the earlier appointment of a successor, and the Escrow Agent’s sole
responsibility thereafter shall be to safely keep the Escrow Deposit and to
deliver the same to a successor escrow agent as shall be appointed by OTI and
the Shareholders, as evidenced by a written notice of OTI and the Shareholders
filed with the Escrow Agent or in accordance with a court order. If OTI and the
Shareholders have failed to appoint a successor Escrow agent prior to the
expiration of thirty (30) days following the delivery of such notice of
resignation or removal, the Escrow Agent may petition any court of competent
jurisdiction for the appointment of a successor Escrow agent or for other
appropriate relief, and any such resulting appointment shall be binding upon OTI
and the Shareholders.

 

 

3.3.

Compensation and Expenses. The Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Annex B. The
fees agreed upon for the services rendered hereunder is intended as full
compensation for the Escrow Agent’s services as contemplated by this Escrow
Agreement. The Escrow Agent shall invoice (i) OTI for the establishment and
annual fees set forth in Annex B and (ii) to the extent such fees and expenses
are applicable, the applicable Shareholder for any of the other fees and
expenses (such as broker related fees) that are incurred as a result of the
Escrow Agent's facilitating such Shareholder's instructions.

 

 

3.4.

Merger or Consolidation. Any corporation or association into which the Escrow
Agent may be converted or merged, or with which it may be consolidated, or to
which it may sell or transfer all or substantially all of its corporate trust
business and assets as a whole or substantially as a whole, or any corporation
or association resulting from any such conversion, sale, merger, consolidation
or transfer to which the Escrow Agent is a party, shall be and become the
successor Escrow Agent under this Escrow Agreement and shall have and succeed to
the rights, powers, duties, immunities and privileges as its predecessor,
without the execution or filing of any instrument or paper or the performance of
any further act.

 

 

3.5.

Attachment of Escrow Deposit; Compliance with Legal Orders. In the event that
any portion of the Escrow Deposit shall be attached, garnished or levied upon by
any court order, or the delivery thereof shall be stayed or enjoined by an order
of a court, or any order, judgment or decree shall be made or entered by any
court order affecting the Escrow Deposit, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to respond as it deems appropriate or to
comply with all writs, orders or decrees so entered or issued, or which it is
advised by legal counsel of its own choosing is binding upon it, whether with or
without jurisdiction. In the event that the Escrow Agent obeys or complies with
any such writ, order or decree it shall not be liable to any of the parties or
to any other person, firm or corporation, should, by reason of such compliance
notwithstanding, such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.

 

 
-5-

--------------------------------------------------------------------------------

 

 

 

3.6.

Force Majeure. The Escrow Agent shall not be responsible or liable for any
failure or delay in the performance of its obligation under this Escrow
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its control, including, without limitation, earthquakes; fire; flood;
wars; acts of terrorism; civil or military disturbances; sabotage; epidemic;
riots; loss or malfunctions of utilities, labor disputes; acts of civil or
military authority or governmental action; it being understood that the Escrow
Agent shall use commercially reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
reasonably practicable under the circumstances.

 

4.

MISCELLANEOUS

 

 

4.1.

Successors and Assigns. This Escrow Agreement shall be binding on and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. No other persons shall have any rights under this Escrow Agreement. No
assignment of this Escrow Agreement or any of the interests or obligations
herein by any of the parties shall be binding or enforceable without the prior
written consent of the non-assigning parties and the Escrow Agent (such consent
not to be unreasonably withheld).

 

 

4.2.

Notices. All notices, requests, permissions, waivers and other communications
hereunder will be in writing and will be deemed to have been duly given (a) five
Business Days following sending by registered or certified mail, postage
prepaid, (b) when sent, if sent by facsimile or email, provided that the
facsimile or email transmission is promptly confirmed by telephone, (c) when
delivered, if delivered personally to the intended recipient, and (d) one
Business Day following sending by overnight delivery via a national courier
service and, in each case, addressed to a party at the following address for
such party:

 

If to OTI:

 

Ormat Technologies, Inc.                    

6225 Neil Road

Reno, NV 89511-1136

Attn: Isaac Angel

Facsimile: +1 (775) 356-9039


with required copies to (which will not constitute notice):

 

Chadbourne & Parke LLP
1200 New Hampshire Avenue N.W.

Washington, DC 20036

Attn: Noam Ayali, Esq.

Facsimile: +1 (202) 974-5602

Email: NAyali@chadbourne.com


Chadbourne & Parke LLP
1301 Avenue of the Americas
New York, NY 10019-6022

Attn: Charles E. Hord, Esq.

Facsimile: +1 (212) 541-5369

Email: CHord@chadbourne.com

 

 
-6-

--------------------------------------------------------------------------------

 

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attn: William Aaronson, Esq.

Facsimile: 212-701-5397

E-mail: william.aaronson@davispolk.com

 

 

If to FIMI Shareholder:

 

FIMI ENRG, Limited Partnership, an Israeli limited partnership and FIMI ENRG,
L.P., a Delaware limited partnership

c/o FIMI IV 2007 Ltd.

98 Yigal Alon Street

Facsimile: +972 (03) 565-2245

 

with required copies to (which will not constitute notice):

 

Naschitz Brandes Amir & Co.

5 Tuval Street

Tel-Aviv, Israel 6789717

Attn: Sharon Amir

Facsimile: +972 (03) 623-5106

Email: samir@nblaw.com

 

 

If to Bronicki Shareholder:

 

Bronicki Investments Ltd.

5 Brosh St.

Yavne, Israel 8151072

 


with required copies to (which will not constitute notice):

 

Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co.

1 Azrieli Center

Round Building

Tel-Aviv, Israel 67021

Attn: Rona Bergman Naveh

Facsimile: +972 (03) 607-4422

    Email: rona@gkh-law.com

 

 

If to the Escrow Agent:

 

[____________]

[____________]

Attn: [____________]

Facsimile: [________]

Email: [___________]

 

 
-7-

--------------------------------------------------------------------------------

 

 

with required copies to (which will not constitute notice):

 

[____________]

[____________]

Attn: [____________]

Facsimile: [________]

Email: [___________]

 

or to such other address(es) as will be furnished in writing by any such Party
to the other Party in accordance with the provisions of this Section 4.2.

 

 

4.3.

Governing Law; Jurisdiction. All matters arising out of or relating to this
Escrow Agreement and the transactions contemplated hereby (including without
limitation its interpretation, construction, performance and enforcement) shall
be governed by and construed in accordance with the internal laws of the State
of Israel without giving effect to conflicts of laws principles that would
result in the application of the Law of any other state. The competent courts of
Tel Aviv-Jaffa shall have exclusive jurisdiction with respect to any claim
arising in connection with this Escrow Agreement.

 

 

4.4.

Entire Agreement. This Escrow Agreement sets forth the entire agreement and
understanding of the parties related to the subject matter hereof.

 

 

4.5.

Amendment. This Escrow Agreement may be amended, modified, superseded,
rescinded, or canceled only by a written instrument executed by all of the
parties hereto.

 

 

4.6.

Waivers. The failure of any party to this Escrow Agreement at any time or times
to require performance of any provision under this Escrow Agreement shall in no
manner affect the right at a later time to enforce the same performance. A
waiver by any party to this Escrow Agreement of any such condition or breach of
any term, covenant, representation, or warranty contained in this Escrow
Agreement, in any one or more instances, shall neither be construed as a further
or continuing waiver of any such condition or breach nor a waiver of any other
condition or breach of any other term, covenant, representation, or warranty
contained in this Escrow Agreement.

 

 

4.7.

Headings. Section headings of this Escrow Agreement have been inserted for
convenience of reference only and shall in no way restrict or otherwise modify
any of the terms or provisions of this Escrow Agreement.

 

 

4.8.

Counterparts. This Escrow Agreement may be executed in multiple counterparts
(any one of which need not contain the signatures of more than one party), each
of which will be deemed to be an original but all of which taken together will
constitute one and the same agreement. This Escrow Agreement, and any amendments
hereto, to the extent signed and delivered by means of a facsimile machine or
other electronic transmission, will be treated in all manner and respects as an
original agreement and will be considered to have the same binding legal effects
as if it were the original signed version thereof delivered in person. At the
request of any party, the other party will re-execute original forms thereof and
deliver them to the requesting party. No party will raise the use of a facsimile
machine or other electronic means to deliver a signature or the fact that any
signature was transmitted or communicated through the use of facsimile machine
or other electronic means as a defense to the formation of a contract and each
such party forever waives any such defense.

 

 

 

[The remainder of this page left intentionally blank]

 

 
-8-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.

 

 

 

ORMAT TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

      

 

 

FIMI Shareholder:

 

           

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Bronicki Shareholder:

 

           

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

     

 

The Escrow Agent:

 

           

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

[Signature Page to Escrow Agreement]

 

 
-9-

--------------------------------------------------------------------------------

 

 

Annex A

 

 

 

Shareholder

Number of OIL Shares

Number of Consideration Shares

[FIMI]

[  ] (subject to adjustment to account for sales/purchases permitted under the
applicable Voting Agreement)*

OIL Shares multiplied by the Exchange Ratio*

[Bronicki]

[  ] (subject to adjustment to account for sales/purchases permitted under the
applicable Voting Agreement)*

OIL Shares multiplied by the Exchange Ratio*

 

 

* By way of illustration only, if Bronicki holds at Closing [  ] OIL Shares
(i.e., no OIL Shares have been sold or purchased through that date), the number
of Consideration Shares shall be [  ].               

 

 
-10-

--------------------------------------------------------------------------------

 

 

Annex B

 

Fee Schedule

 

 

 

[To be inserted]

 

 
-11-

--------------------------------------------------------------------------------

 

 

Annex C

 

Escrow Agent – Securities Accounts

 

 

 

For FIMI: [To be inserted]

 

 

 

For Bronicki: [To be inserted]

 

 
-12-

--------------------------------------------------------------------------------

 

 

 

 

Exhibit A

 

Share Exchange Agreement and Plan of Merger

 

 

 [Omitted. See Exhibit 2 of this Form 8-K.]

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

 

Exhibits B1 and B2

 

Voting Agreements

 

 

[Omitted. See Exhibits 10.2 and 10.3 to this Form 8-K.]

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

Exhibits C1 and C2  

 

Voting Neutralization Agreements  

 

 

[Omitted. See Exhibits 10.4 and 10.5 to this Form 8-K.]

 